Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s remarks dated 2/16/22 have been entered.  Claims 5, 6 are cancelled. Claims 1-4 and 7-21 are 
allowed.

Claim Interpretation
The claims have been amended and now recite sufficient structure to perform the claimed function.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Bauer on May 11, 2022. The application has been amended as follows: 
Please replace the claim set dated  2/16/22 with the following set:
--1.	(Previously Presented) A computing system for tracking freight movements within a retail supply chain, the computing system comprising:
at least one processor;
a memory storing instruction which, when executed by the at least one processor, cause the computing system to:
publish an edge layer application programming interface (API) configured to aggregate and correlate load tracking data from a plurality of separate, heterogeneous supply chain management computing systems, the load tracking data comprising data for virtual planned movements of items and actual physical movements of items among different locations within the retail supply chain;
	generate a user interface configured to communicate visual representations of the load tracking data to a plurality of computing devices for display on a unified user interface, the plurality of computing devices comprising at least a retailer computing device and a plurality of carrier computing devices;
	operate a load board tool to:
		automatically identify eligible loads for spot market auction, taking into account agreements between a retailer of the retail supply chain and contracted carriers, wherein at least one eligible load is automatically identified for the spot market auction based on an expected auction price of the at least one eligible load being less than a contracted rate between the retailer and a carrier contracted for the at least one eligible load;
		send information about the eligible loads to a virtual board accessible by the plurality of carrier computing devices;
receive one or more bids from one or more of the plurality of carrier computing devices for the spot market auction;
automatically determine winning bids for the spot market auction based on predefined rules; and
automatically create and send load tenders for the winning bids and the eligible loads; and
	operate a load tracking tool to:
generate visualizations of planned virtual movements and executed physical movements within the retail supply chain based on the aggregated and correlated load tracking data received from the plurality of separate, heterogeneous supply chain management computing systems; and
		automatically generate alerts and status events based on updates to the aggregated and correlated load tracking data.

2.	(Previously Presented) The system of claim 1, wherein the load board tool is further configured to access near real-time pricing analytics to compare market rates with contracted rates for shipping loads to automatically determine whether to make one or more loads eligible for the spot market auction.

3.	(Original) The system of claim 1, wherein the load tracking tool is further configured to receive carrier status events from carrier computing systems in near real-time.

4.	(Currently Amended) The system of claim 1, wherein the [[GUI]] user interface presents a universal view of all available load tracking information for all users, and the load tracking data is correlated using a unique identifier for each load movement.

5.	(Canceled)

6.	(Canceled) 

7.	(Previously Presented) The system of claim 1, wherein the expected auction price of the load is based on near real-time pricing analytics derived from historical load price information.

8.	(Original) The system of claim 1, wherein text can be entered using a GUI presented on a carrier computing device to indicate root cause events for missed or late pickups or late deliveries.

9.	(Currently Amended) A computer-implemented method of tracking movements of loads of items within a retail supply chain, the method being executed by at least one processor and comprising: 
	aggregating and correlating load tracking data received from a plurality of separate, heterogeneous supply chain management computing systems through an edge layer, the load tracking data comprising data for virtual planned movements of items and actual physical movements of items among different locations within the retail supply chain;
	automatically identifying, with a transportation management system, one or more loads of items eligible for spot market auction, taking into account agreements between a retailer of the retail supply chain and contracted carriers, wherein at least one eligible load of the one or more loads is automatically identified for the spot market auction based on an expected auction price of the at least one eligible load being less than a contracted rate between the retailer and a carrier contracted for the at least one eligible load;
	posting information about the one or more loads on the load board, the load board accessible by a plurality of carrier computing devices through an application programming interface (API);
receiving one or more bids from one or more of the plurality of carrier computing devices in the spot market auction;
automatically determining winning bids for each of the loads based on predefined rules;
automatically creating and sending, with the transportation management system, load tenders for the winning bids and corresponding loads to the carrier computing devices associated with the winning bids;
	generating visual representations of virtual movements and physical movements, load statuses, and locations of loads in near real-time, based on the aggregated and correlated load tracking data received from the separate, heterogeneous supply chain management computing systems, the loads including those corresponding to load tenders for winning bids;
	generating status updates and alerts based on the aggregated and correlated load tracking data; and
communicating the visual representations, status updates, and alerts to a plurality of computing devices through a single, unified graphical user interface (GUI) accessible through an application programming interface (API), the plurality of computing devices comprising at least a retailer computing device and a plurality of carrier computing devices.

10.	(Original) The computer-implemented method of claim 9, wherein the load tracking data comprises one or more load statuses selected from the group consisting of: a trailer close message, a load location message, and a trailer manifest.

11.	(Original) The computer-implemented method of claim 9, wherein the supply chain management computing systems comprise one or more of warehouse management systems, transportation management systems, node transportation applications (NTA), and vendor ready to ship (VRS) systems.

12.	(Original) The computer-implemented method of claim 9, wherein the virtual movements are generated by a node transportation application (NTA) and are assigned a shipment ID.

13.	(Original) The computer-implemented method of claim 12, wherein the physical movements are managed by a transportation management system and are assigned trailer IDs.

14.	(Previously Presented) The computer-implemented method of claim 9, wherein the virtual movements and physical movements are coordinated by linking identifiers used by separate, heterogeneous supply chain management computing systems with a unique, alphanumeric movement identifier.

15.	(Original) The computer-implemented method of claim 9, further comprising receiving text entry of root cause delineation from carrier computing devices through the GUI.

16.	(Currently Amended) A computer-implemented method of managing a load board, the method being executed by at least one processor and comprising: 
	automatically identifying, with a transportation management system, one or more loads of items eligible for spot market auction, taking into account agreements between a retailer of the retail supply chain and contracted carriers, wherein at least one eligible load of the one or more loads is automatically identified for the spot market auction based on an expected auction price of the at least one eligible load being less than a contracted rate between the retailer and a carrier contracted for the at least one eligible load;
posting information about the one or more loads on the load board, the load board accessible by a plurality of carrier computing devices through an application programming interface (API);
receiving one or more bids from one or more of the carrier computing devices in the spot market auction;
automatically determining winning bids for each of the loads based on predefined rules;
automatically creating and sending, with the transportation management system, load tenders for the winning bids and corresponding loads to the carrier computing devices associated with the winning bids;
generating visual representations of virtual movements and physical movements, load statuses, and locations of loads in near real-time, based on aggregated and correlated load tracking data received from separate, heterogeneous supply chain management computing systems, the loads including those corresponding to the load tenders for winning bids; and
communicating the visual representations to one or more of a plurality of computing devices through a single, unified graphical user interface (GUI), the plurality of computing devices comprising at least a retailer computing device and the plurality of carrier computing devices.

17.	(Previously Presented) The computer-implemented method of claim 16, wherein at least one other load of the one or more loads of items eligible for the spot market auction is identified automatically by detecting that a response denying the one or more loads was received from a carrier computing device.

18.	(Previously Presented) The computer-implemented method of claim 16, wherein automatically identifying the one or more loads of items eligible for the spot market auction further comprising comparing the contracted rates between the retailer and a corresponding carrier contracted for each load with historical spot market auction rates and determining whether to post each load to the load board based on a prediction that spot market auction rates will be lower than the contracted carrier rates.

19.	(Original) The computer-implemented method of claim 16, wherein the information about the one or more loads comprises one or more of origin, destination, weight, volume, delivery date, and status.

20.	(Original) The computer-implemented method of claim 16, wherein bids will not be accepted from carrier computing devices associated with contracted carriers that denied the load.

21.	(Previously Presented) The system of claim 4, wherein the unique identifier is stored with its linked virtual movement identifiers and physical movement identifiers in a data structure.

----
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Re-claims 1, 9, 16, the prior arts Nadan et al. (2005/0021346 A1), in view of Noble et al. (2007/0038506 A1), in further view of Prophete et al. (US 20160103592 A1) teach some of the limitations, but fail to at least teach “ the computing system operat(ing) a load board tool configured to: automatically identify eligible loads for spot market auction, taking into account agreements with between a retailer of the retail supply chain and contracted carriers, wherein at least one eligible load is automatically identified for the spot market auction based on an expected auction price of the at least one eligible load being less than a contracted rate between the retailer and a carrier contracted for the at least one eligible load; send information about the eligible loads to a virtual board accessible by the plurality of carrier computing devices;

The limitations lacking in the prior arts, in combination with the other limitations clearly claimed in the application are novel and unobvious.  Therefore, the Examiner is allowing the case.

Claims 2-4, 7, 8, 10-15, 17-21 incorporate the features of claims 1, 9, and 16 through their dependencies, and are allowed for the same reasons given above. 

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 
                                                                                                                                                                                         
May 12, 2022